DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                            
This office action is in response to the RCE filed on 01/29/2021.  Claims 1-20 remain pending with claims 1, 15 have been amended.                      
The 35 U.S.C. § 112 Rejection to claims 1-20 dated 10/30/2020 is withdrawn due to the amendment filed on 12/30/2020.                           

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.                                        
In the remarks, Applicant made three main arguments.                       
a)  The first argument:  Youn teaches wiring on an edge of a display panel but does not teach or suggest a touch panel.  Therefore, Youn does not suggest or teach the technical feature of the amended claim 1, in which the wiring for display panel (e.g., the first lead) and the wiring for touch panel (e.g., the second lead) do not overlap each other in the bent area.  Furthermore, Bok fails to cure the deficiency of Youn.  This is because Bok only teaches a flat display panel and does not teach or suggest a bent display panel.  Therefore, it is not possible for Bok to disclose the technical feature of the amended claim 1 in which the wiring for display panel and the wiring for touch panel to not overlap each other on the bent area.                          
This argument is not persuasive.  The disclosure of Youn at paragraphs [0086], [0087], “the second wire 122A electrically connected to the driver circuit unit, the gate driver IC, or the data driver IC at the non-display area NA of the flexible substrate 110A” teach a touch panel, as a touch panel 
b)  The second argument:  The Examiner argues that the gate insulation layer 245A in Youn corresponds to the claimed “insulation layer”.  The Examiner further appears to argue that the OLED 250A is part of the claimed “TFT layer”.  Final Office Action at 5.  But under this mapping, as clearly shown in FIG. 2C of Youn, the gate insulation layer 245A is not disposed “on the” layer that includes the OLED 250A.  Instead, the gate insulation layer 245A is embedded between the OLED 250A and the active layer 241A.  Therefore, under the Examiner’s own reasoning, Youn does not disclose “an insulation layer that is disposed on the TFT layer and in which a via-hole is formed.”  The Examiner also does not allege that Bok discloses this limitation.  Thus, this limitation is not disclosed by the prior art.                             
This argument is not persuasive.  As clearly shown in paragraph [0132] that, “the gate insulation layer 245 may be formed on an entire front surface of the flexible substrate 210A including the active layer 241A”, therefore, Applicant’s argument of “Instead, the gate insulation layer 245A is embedded between the OLED 250A and the active layer 241A” is not persuasive.  Youn clearly discloses “an 
c)  The third argument:  The Examiner argues that the first wire 121A in Youn corresponds to the claimed “first lead”.  Final Office Action at 5.  But the first wire 121A is explicitly disclosed as the portion of the wire 120A that is the display area “DA.”  Youn at [0087] (“The wire 120A includes a first wire 121A formed on the display area “DA” of the flexible substrate 110A, and a second wire 122A formed on the non-display area “NA” of the flexible substrate 110A and electrically connected to the first wire 121A.”).  Therefore, by definition, the first wire 121A cannot exist in the claimed “extended area”, corresponding to the non-display area “NA” in Youn, and accordingly Youn does not disclose “wherein the first lead is formed on the TFT layer in the screen area and the extended area.”  The Examiner also not allege that Bok discloses this limitation.  Thus, this limitation is not disclosed by the prior art.                            
This argument is not persuasive.  As clearly depicted in paragraph [0087] and figure 1B in Youn, first wire/lead 121A and second wire/lead 122A are electrically connected together at the boundary between DA area and NA area; and connected whether at the boundary, within DA area or within NA area, it is only a matter of design choice of specific layout of circuitry or arrangement of some parts and carrying no patentable significance unless a new and unexpected result is produced (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).  Therefore, Youn clearly discloses “wherein the first lead is formed on TFT layer in the screen area and the extended area”.                                                    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US 2014/0217373), hereafter as Youn, in view of Bok et al (US 2020/0020747), hereafter Bok.                  
RE claims 1 and 15, Youn discloses the invention substantially as claimed.                  
Youn discloses that an electronic device (see sections [0070], [0071]; i.e., a flexible display device) comprising: a flexible substrate 110 (see section [0075] and figure 1A), wherein the flexible substrate 110 includes a display area DA and a non-display area NA which is extended from the display area DA (see sections [0078], [0079] and figure 1A); a first lead (see section [0087]; i.e., first wire 121A formed on the display area DA of the flexible substrate 110A); a second lead (see section [0087]; i.e., second wire 122A formed on the non-display area NA of the flexible substrate 110A); a thin film transistor (TFT) layer formed on the flexible substrate and including a plurality of light-emitting elements (see figure 2A and sections [0024], [0034], [0114], [0125]; i.e., flexible organic light-emitting TFT layer 200A with OLED 250A and TFT 240A); the wires 121A and 122A of wire 120A is formed on the flexible substrate 110A and electrically connected to a display unit having a drive circuit unit, a gate driver IC, or a data driver IC (see sections [0086], [0087]); an insulation layer that is disposed on the TFT layer and in which a via-hole is formed (see sections [0132], [0135]; i.e., gate insulation layer 245A formed on active layer 241A or formed on entire front surface of the flexible substrate 210A, or formed on the display area DA of the flexible substrate 210A, the gate insulation layer 245A may be formed to have contact hole configured to open a part of the active layer 241A or to open parts of source and drain regions of the active layer 241A, or an interlayer insulation film 246A formed on active layer 241A and having contact hole configured to open a part of the active layer 241A); a touch sensor disposed on the insulation layer (see section [0135], [0132]).                      

Bok teaches that an organic light emitting display device with touch sensor wiring disposed in insulating interlayer, and may electrically connect the touch sensor electrode and an external device via the first and second holes for transferring a changed capacitance of the touch sensor electrode to the external device (see section [0046]).  The motivation of Bok is to provide an organic light-emitting display device capable of sensing a contact of a user (see section [0005]).                      
Youn and Bok are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Youn by including the teachings from Bok in order to provide an organic light-emitting display device capable of sensing a contact of a user.                   
Furthermore, neither Youn nor Bok disclose the specific layout of circuitry or arrangement of the components as shown in the claims.  The specific layout of circuitry or arrangement of the components as shown in the claims is only an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Because the features of arranging “the second leads formed on the insulation layer in the screen and on the TFT layer in the extended area and extending from the screen area to the extended area through the via-hole formed in the insulation layer and the second lead connecting the control circuit and the touch sensor, and wherein the first lead and the second lead do not overlap each other in the extended area when viewed in a direction perpendicular to the extended area” falling within a 
RE claims 2 and 16, Youn and the rationale above disclose that the extended area includes a bent area and wherein at least a section bent area is bent toward a rear surface of the touch sensitive display panel (see figure 1A; i.e., non-display area NA is bent toward rear surface of the flexible display substrate 100A).                            
RE claim 3, Bok and the rationale above disclose that the first lead and the second lead are electrically isolate from each other (see [0102], [0145], [0160], [0164]).                     
RE claims 4 and 17, Youn and the rationale above disclose that the flexible substrate includes polyimide (PI) (see [0077]).                         
RE claim 5, Youn and the rationale above disclose that the control circuit includes a display driver IC and a touch sensor IC, wherein the first lead connects the display driver IC and the plurality of light-emitting elements, and wherein the second lead connects the touch sensor IC and the touch sensor (see [0087]).             
RE claim 6, Youn and the rationale above disclose that the extended area includes a bent area and a planar area, and wherein the display driver IC is disposed on the flexible substrate corresponding to the planar area (see figure 1A and section [0086], [0113]).                       
RE claims 7 and 18, Youn and the rationale above disclose that the plurality of light-emitting element include organic light-emitting diodes (OLED) (see [0125]; i.e., OLED 250A).                     
RE claim 9, Youn and the rationale above disclose that wherein the first lead and the second lead are arranged in a zigzag pattern in the bent area (see figures 1H, 2B, 2I, 2J).                    
RE claim 10, Youn and the rationale above disclose that the extended area includes a bent area and wherein the first lead and the second lead are split into a specified number of leads in the bent area (see figures 2B, 2H, 2I, 2J, 1H).                              

RE claim 12, Youn and the rationale above disclose that the first lead and the second lead are obliquely arranged in the bent area (see figures 1H, 1K, 2A, 2B, 2H).                                  
RE claim 13, Youn and the rationale above disclose that the first lead and the second lead are arranged in a wave pattern in the bent area (see figures 1J, 1K, 2I, 2J).                          
RE claims 14 and 20, Youn and the rationale above disclose that a second insulation layer distinguished from the insulating layer, wherein the extended area includes a bent area, and wherein the second insulating layer is formed on the insulation layer in the bent area (see sections [[0132], [0135]).                            

Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie, can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
March 04, 2021